DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Although claim 1 recites “a dimensional shuffle transform ("DST") component… a key k corresponding to a given three-dimensional point p is obtained by the forward DST k= H(p)”, the claim does not recite an explicit definition of “H”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,580,114. Although the claims at issue are not identical, they are not patentably distinct from each other because, the subject matters are same and the claims of the instant application are an obvious variant of the Patent. Furthermore, scope of the claims in the instant application are met and encompassed by the corresponding claims of the Patent. 
The apparent difference in the claims’ recitation as listed above is simply emanating from the way or choice of wording used in reciting the claims, but the material recited therein is considered substantively equivalent, met and encompassed by the respective claims of the Patent.
Allowable Subject Matter
Claim 1 is allowable over prior art.
Note: The claim objection must be overcome and a terminal Disclaimer should be provided to overcome the double patenting rejection set forth in this Office Action for the allowability of the application.

 	The following is the examiner’s statement of reasons for allowance:
	Regarding claim 1, Mou (2010/0174721) discloses a system (multi-dimensional search system, abstract) that finds the nearest neighbors of a point in a three-dimensional data set in which each point in a set of points is represented by three coordinates and may be associated with one or more data values (Given points of interest in a d-dimensional space without any predictable pattern of the distribution, the problem of regional search is to find all the points of interest that fall within a given region – ¶0035), the system comprising: 
a computer system having one or more processors and one or more memories (an inherent computer system implements the method using one or more processors and one or more memories); 
a dimensional shuffle transform ("DST") component that transforms the three-dimensional data set into a neighborhood-preserving one-dimensional data set in which each point is associated with a key (method 1 transforms d-dimensional space into 1-dimensional space, ¶0014-0015. A search query to the given region is thus reduced to multiple searches over the linearly ordered keys derived from the mapping in the database, which is indexed – ¶0012),
a key k corresponding to a given three-dimensional point p is obtained by the forward DST k = H(p) (method 1 returns y=F(x), ¶0014-0015), and
the three-dimensional point p corresponding to the key k is obtained by the reverse DST p = H -1(k) (Method 2, F-1(y) returns d-dimensional space data x, ¶0016-0017);
computer instructions, stored in one or more of the one or more memories that, when executed by one or more of the one or more processors (inherent), control the system to receive a radius r and a three-dimensional point p (regional search, ¶0035);
However Mou or any other prior arts of record, either alone or in a reasonable combination, is not found disclosing explicitly the limitation of a Black-White-array data repository; determine a set S of one-dimensional points within a perfect cube, each edge of which has length 2r, that contains k = H(p) and determine a result set R as the three-dimensional points corresponding to the one-dimensional points in S within a distance r of p. 
Thus claim 1 is allowable. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
US 2016/0117856;
	US 2013/0297574;
	US 2018/0081995.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619